DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, “the spindle body” and “the knob” lack a prior antecedent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2008/0289648).
Liu discloses a flosser comprising a casing  (20); a pair of tines (7); a floss advancement reel (40); the casing comprising a floss chamber (22) and a reel aperture (see Figure 6); each of the pair of tines comprising a tine body and a floss channel (712); the pair of tines being terminally connected to the casing, wherein the pair of tines (7) extends from the casing to receive and support a length of dental floss (8) extending between the pair of tines; the floss channel traversing along the tine body; the reel aperture (40)  traversing through the casing; the floss advancement reel being rotatably connected within the reel aperture (via floss); and the floss chamber being positioned within the casing (see Figures 1 and 6; paragraph 19).
Regarding claim 2, the floss advancement reel (40) comprising an anti-reversal mechanism (6); and the anti-reversal mechanism being operatively engaged to the floss advancement reel (40), wherein the anti-reversal mechanism prevents the floss advancement reel from rotating in a specified angular direction (paragraph 26-27; see Figure 1 and 6).
Regarding claim 3, a cap (23); the cap is removably attached adjacent to the floss chamber (see Figure 1).
Regarding claim 5, a cutter (425); and the cutter being connected adjacent to the casing (see Figure 1; paragraph 21).
Regarding claim 6, the floss advancement reel (40) comprising a spindle body (1), knob (42), a first groove and a second groove (see Figure 5); the spindle body being concentrically aligned with the reel aperture (40); the knob being connected to the spindle body opposite to the casing; and the first groove and the second groove being positioned between the casing and the knob (see Figures 1 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2008/0289648) in view of Crisp (2011/0132392).
Liu discloses the claimed invention except for the cap comprising a toothpick compartment and the toothpick compartment traversing into the cap, a toothpick insert; and the toothpick insert being removably positioned within the toothpick compartment, the toothpick insert comprising a pull tab end and a pick end; the pick end being removably positioned within the toothpick compartment; and the pull tab portion being positioned adjacent to the pick end.  
Crisp teaches a utensil having a toothpick compartment (36) and the toothpick compartment traversing into an end of the body, a toothpick insert (39); and the toothpick insert being removably positioned within the toothpick compartment, the toothpick insert comprising a pull tab end (39d) and a pick end; the pick end being removably positioned within the toothpick compartment; and the pull tab portion being positioned adjacent to the pick end (see Figures 38 and 39). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the cap of Liu be made with a toothpick insert as taught by Crisp to create a multifunctional device. 

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
6/10/2022